                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN JOHNSON,                                     :
                                                   :
                Petitioner,                        :
                                                   :          CIVIL ACTION
                v.                                 :
                                                   :          NO. 18-1578
LAWRENCE MAHALLY, et al.,                          :
                                                   :
                Respondents.                       :

                                              ORDER

         AND NOW, this __20th______ day of March, 2019, upon careful and independent

consideration of Petitioner’s Petition for Writ of Habeas Corpus (“Petition”) (Doc. 1),

Respondents’ Answer to the Petition (“Answer”) (Doc. 7), the Report and Recommendation of

United States Chief Magistrate Judge Linda K. Caracappa (“Report and Recommendation”)

(Doc. 9), and Respondents’ Objection to the Report and Recommendation (“Respondents’

Objection”) (Doc. 11), IT IS HEREBY ORDERED AND DECREED that:

                1. The Report and Recommendation is REJECTED; i

                2. The Petition is DENIED;

                3. Petitioner’s sentence is AFFIRMED;

                4. There is no basis for the issuance of a certificate of appealability; and

                5. The Clerk of the Court shall mark this case CLOSED for statistical purposes.


                                                              BY THE COURT:

                                                              /s/ Petrese B. Tucker
                                                              ____________________________
                                                              Hon. Petrese B. Tucker, U.S.D.J.

i
    This Order accompanies the Court’s Memorandum Opinion dated March 20, 2019.
